 



EXHIBIT 10.7

LOAN AGREEMENT

     THIS LOAN AGREEMENT (this “Agreement”), is made effective as of June 14,
2002 (the “Effective Date”) by and between Garry Griffiths (the “Borrower”), and
AMERICAN MANAGEMENT SYSTEMS, INCORPORATED, a Delaware corporation (the
“Lender”).

     WHEREAS, the Lender wishes to lend to the Borrower, and the Borrower wishes
to borrow from the Lender, the amount of one hundred fifty thousand dollars
($150,000) to repay the Borrower’s previous employer for certain moving expense
reimbursements under and according to the terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
herein contained and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby covenant,
warrant and represent as follows: ARTICLE I
DEFINITIONS

     For the purposes of this Agreement, the following terms not defined above
shall have the meanings set forth below:

     “Business Day” shall mean any day other than a Saturday, Sunday, or public
or bank holiday or the equivalent for banks generally under the laws of the
Commonwealth of Virginia.

     “Employment Termination Date” shall mean the date that the Borrower ceases
to be an employee of the Lender for any reason.

     “Loan” shall mean the loan from Lender to Borrower as provided for and
evidenced by this Agreement.

     “Obligation(s)” shall mean the obligation of the Borrower: (a) to pay the
principal on the Loan and any interest on the principal in accordance with the
terms of Section 2.02 and to satisfy all of his other liabilities to the Lender
arising under this Agreement, whether now existing or hereafter incurred,
matured or unmatured, direct or contingent, including any extensions,
modifications, renewals thereof and substitutions therefor; and (b) to reimburse
the Lender, on demand, for all of the Lender’s expenses and costs, including the
reasonable fees and expenses of its counsel, in connection with any proceeding
brought or threatened to enforce payment of any of the Obligations.

ARTICLE II AMOUNTS AND TERMS OF THE LOAN

     SECTION 2.01. The Loan. The Lender agrees, on the terms hereinafter set
forth, to make a fully recourse, unsecured loan to the Borrower in the amount of
one hundred fifty thousand dollars ($150,000) as of the Effective Date.

 



--------------------------------------------------------------------------------



 



     SECTION 2.02. Payment Schedule. Borrower agrees to pay the Lender the
aggregate principal amount of the Loan, together with all accrued interest and
all other charges provided for herein, on the third anniversary date following
the Effective Date. Notwithstanding the foregoing, on and after the Employment
Termination Date the Lender may demand repayment of the entire outstanding
principal balance of the Loan, together with accrued interest and all other
charges provided for herein, upon providing thirty (30) days’ prior written
notice of such demand to the Borrower. All payments by the Borrower hereunder
shall be applied first to any charges hereunder (including under Section 3.04),
then to any interest due (if applicable), then to amounts due under Section
3.05, and thereafter to any outstanding principal balance.

     SECTION 2.02. Interest. Before the Employment Termination Date, no interest
shall accrue on the unpaid principal balance of the Loan. After the Employment
Termination Date, interest shall accrue and be payable on the unpaid principal
balance of the Loan at a rate that is one percent (1%) above the annual rate of
interest publicly announced by Citibank, N.A. or its successor as its “prime
rate”, or, if such a rate ceases to be publicly announced, another substantially
similar rate. If the rate of interest provided herein would exceed the maximum
legal rate of interest under applicable law for the Loan, then the rate of
interest on the unpaid principal balance of the Loan shall be automatically
reduced, effective on and as of the date hereof, to the highest rate of interest
that would not exceed such maximum legal rate and any amounts paid in excess of
such maximum shall be deemed to be voluntary prepayments of the principal
balance of the Loan (or refunded to Borrower to the extent the principal balance
of the Loan has been repaid in full).

     SECTION 2.05. Prepayments. The Borrower may prepay the Loan at any time in
whole or in part.

     SECTION 2.06. Payment on Non-Business Days. Whenever any payment to be made
hereunder shall be due on a day other than a Business Day, such payment may be
made on the next succeeding Business Day.

     SECTION 2.07. Reduction of Principal and Interest. So long as the
Employment Termination Date shall not have occurred, on each anniversary of the
Effective Date, the Lender shall reduce the amount of principal then owing by
$50,000.

ARTICLE III

MISCELLANEOUS

     SECTION 3.01. Amendments, No Waiver, Remedies, Etc. No amendment or waiver
of any provision of this Agreement, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Lender, and then such waiver or consent shall be effective
only in the specific instances and for the specific purpose for which given. No
failure on the part of the Lender to exercise, and no delay in exercising, any
right under this Agreement shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under this Agreement preclude any other
or further exercise thereof or the exercise of any other right. The remedies
provided in this Agreement are cumulative and not exclusive of any remedies
provided by existing law, in equity or otherwise.

2



--------------------------------------------------------------------------------



 



     SECTION 3.02. Notices. All notices and other communications provided for
hereunder shall be in writing (including telegraphic communication) and shall be
effective when delivered or when mailed, postage prepaid, by United States
certified or registered mail, or nationally recognized overnight delivery
service, return receipt requested, addressed as follows:





If to the Borrower to:



  Garry Griffiths

  10312 Shesue Street

  Great Falls, VA 22066



and if to the Lender, to:



  American Management Systems, Incorporated   4050 Legato Road   Fairfax,
Virginia 22033-4003   Attention: Alfred T. Mockett

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party. Notice is effective as of the date it is
sent.

     SECTION 3.03. Borrower’s Waiver Regarding Notice. The Borrower waives
presentment, demand and presentation for payment, protest and notice of protest,
and, except as otherwise specifically provided herein, any other notices of
whatever kind or nature, bringing of suit and diligence in taking any action to
collect any sums owing hereunder. From time to time, without in any way
affecting the obligation of the Borrower to pay the outstanding principal
balance of this Agreement and any interest accrued thereon and fully to observe
and perform the covenants and obligations of the Borrower under this Agreement,
without giving notice to, or obtaining the consent of, the Borrower, and without
any liability whatsoever on the part of the Lender, the Lender may, at its
option, extend the time for payment of interest hereon and/or principal of this
Agreement, reduce the payments hereunder, release anyone liable on this
Agreement or accept a renewal of this Agreement, join in any extension or
subordination, or exercise any right or election hereunder. No one or more of
such actions shall constitute a novation or operate to release any party liable
for or under this Agreement, either as the Borrower or otherwise.

     SECTION 3.04. Expenses of Collection. If this Agreement is referred to an
attorney for collection, whether or not suit has been filed or any other action
instituted or taken to enforce or collect under this Agreement, the Borrower
shall pay all of the Lender’s costs, fees (including reasonable attorneys’ and
paralegals’ fees) and expenses in connection with such referral.

     SECTION 3.05. Withholding. The Borrower may require the Lender to pay the
Borrower, at such intervals requested by the Lender in its discretion, any taxes
reasonably determined to be required to be withheld by any government or
government agency on account of this Agreement or any provision hereof. The
Lender also may make any appropriate arrangements to deduct such taxes from any
amounts otherwise payable by the Lender to the Borrower. The Borrower shall be
responsible for all such taxes to the extent that no taxes are withheld,
irrespective of whether withholding is required.

3



--------------------------------------------------------------------------------



 



     SECTION 3.06. Right of Set-off. The Lender is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set-off and
apply any indebtedness at any time owing by the Lender to or for the credit or
the account of the Borrower against any and all of the Obligations of the
Borrower now or hereafter existing under this Agreement, irrespective of whether
or not the Lender shall have made any demand under this Agreement and although
such Obligations may be unmatured. The rights of the Lender under this Section
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which the Lender may have.

     SECTION 3.07. Binding Effect; Governing Law. This Agreement shall be
binding upon and inure to the benefit of the Borrower and the Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign his rights hereunder or any interest herein without the prior
written consent of the Lender. This Agreement shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Virginia.

     SECTION 3.08. Waiver of Trial by Jury; Consent to Jurisdiction. In order to
reduce the costs of resolving any disputes between them, the Lender and the
Borrower hereby irrevocably waive all right to trial by jury in any action,
proceeding or counterclaim arising out of or relating to this Agreement or any
other document or agreement given or made in connection with the transactions
contemplated hereby. The parties acknowledge that this Section 3.08 has been the
subject of specific negotiation, and each party represents that it or he is
voluntarily and knowingly relinquishing forever the rights hereby waived. The
Lender and the Borrower hereby consent to the jurisdiction of the courts of the
Commonwealth of Virginia, and each party hereby waives any objection it or he
may have based upon jurisdiction, venue or forum non convenes.

     SECTION 3.09. Limitations of Applicable Law. In the event the operation of
any provision of this Agreement results in an effective rate of interest
transcending the limit of the usury or any other law applicable to the loan
evidenced hereby, all sums in excess of those lawfully collectible as interest
for the period in question shall, without further agreement or notice by any
party to this Agreement, be applied to the unpaid principal balance of this
Agreement immediately upon receipt of such monies by the Lender, with the same
force and effect as though the Borrower had specifically designated such extra
sums to be so applied to the unpaid principal balance and the Lender had agreed
to accept such extra payment(s) as a prepayment.

     SECTION 3.10. Debtor-Creditor Relationship. The Lender shall in no event be
construed for purposes of this Loan to be a partner, joint venturer or associate
of the Borrower, it being the sole intention of the parties to establish a
relationship of debtor and creditor.

     SECTION 3.11. Time of the Essence. It is expressly agreed that time is of
the essence in the performance of the obligations set forth in this Agreement.

[Remainder of page left intentionally blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower and the Lender have caused this Loan
Agreement to be executed under seal as of the date below written.

DATE:      6/17/02     

  BORROWER:        /s/ Garry Griffiths                                        
Garry Griffiths   LENDER:   AMERICAN MANAGEMENT SYSTEMS,
INCORPORATED        /s/ Alfred T.
Mockett                                        
Alfred T. Mockett
Chairman and Chief Executive Officer

5